Citation Nr: 1521302	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-23 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition of DP, the Veteran's child, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes the Veteran waived initial Agency of Original Jurisdiction (AOJ) consideration of additional evidence submitted.  Regardless, the Veteran's substantive appeal was filed in July 2013, and 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, where the Substantive Appeal was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded to (a) attempt to obtain missing medical records and (b) obtain a VA opinion.  

The Veteran contends that his child, DP, was permanently and totally incapacitated from self-support prior to attaining the age of 18 in April 1993, and is thus entitled to helpless child benefits.  The record shows that DP has a current diagnosis of bipolar disorder and that he has a lengthy history of treatment to include as an inpatient for paranoid schizophrenia in December 1993.  

Although the initial documented diagnosis of a psychiatric disorder is associated with inpatient psychiatric treatment in December 1993, of record is an invoice reflecting psychological evaluation of DP by Dr. Stefonopolous in January 1993.  The evaluation report is not associated with the record.  Although the February 2015 correspondence from the Veteran's representative in the electronic file reflects the Veteran had been unable to obtain the report, VA has a duty to assist in obtaining records.  As such, an attempt must be made to obtain the January 1993 treatment report of psychological evaluation.  

In addition, the inpatient treatment records notes that DP was admitted for psychotic agitated behavior and that although he had an appointment with Dr. Stefonopolous, he was too agitated for that appointment and had been directed to the emergency room.  A "slowly insidious onset of a thought disorder" was noted.  

In addition, private medical opinions are to the effect that DP was permanently incapacitated for self-support prior to attaining the age of 18 due to his psychiatric disorder.  A December 2010 opinion notes that a report card showed all F's at the time DP was 15 years old.  

A February 2011 statement from a school counselor notes DP presented with increasing academic difficulties starting in middle school.  Although he was noted to have dropped out of high school, a December 1993 inpatient record notes DP was a high school senior at the time of admission, and doing well in school.  The February 2011 statement further notes that he then attended an adult education center from 1993 to 1996, passing only one class, and intermittently attended a vocational program from 1994 to 2003 earning no credit in any of the vocation skill training programs attempted.  

In a March 2011 private medical opinion, the physician stated that it is a known fact that bipolar disorder is a chronic illness and begins in one's early years.  It was concluded that that although DP was not formally diagnosed until 1993, DP's emotional and behavioral problems date back to his early teens.  

In determining whether a person qualifies as a helpless child, the focus of the analysis must be on the individual's condition at the time of his or her eighteenth birthday.  Dobson v. Brown, 4 Vet. App. 443 (1993).  If the individual in question is shown to be capable of self-support at age 18, VA is required to proceed no further.  However, if a finding is made that an individual was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of that person's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18.  The evidence is not adequate for a determination.  As such, a VA medical opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization and consent to release Information to VA, for Dr. Stefenopolous.

Upon receipt of such, take appropriate action to contact the identified provider and request complete records related to psychiatric treatment, and particularly in association with treatment in January 1973.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above, request a psychiatrist to review the claims file and render an opinion as to whether it is at least as likely as not (i.e., at least equally probable) that DP was permanently incapacitated for self-support prior to attaining the age of 18 (on or before April 1993).  

The examiner is asked not base the opinion solely on the fact that DP did not have a diagnosis of bipolar disorder prior to his eighteenth birthday, but instead focus on his physical and mental condition prior to his eighteenth birthday.  The private opinions should be considered.  If a determination is made that DP was permanently incapable of self-support as of his eighteenth birthday, then evidence of his subsequent condition should be discussed.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




